DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Restriction
Regarding the response filed 05/24/2022: Claims 18-20 have been elected. Claims 1-17 have been withdrawn.
Applicant's election without traverse of the restriction in the reply filed on 06/03/2020 is acknowledged.  A complete response to this action requires cancelling the withdrawn claims.

Response to Arguments
Regarding Applicant’s arguments of “Responsive to the Restriction Requirement mailed March 29, 2022, Applicant elects the invention of Group III, claims 18-20, with traverse. It is respectfully submitted that the search and examination of Groups I, IJ, and III overlap such that examination of all the groups together would not be a burden. Therefore, it is requested that the restriction requirement be withdrawn.”.  The Examiner respectfully disagrees, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)    the inventions have acquired a separate status in the art in view of their different classification; for instance Invention I is classified in G01R 33/0206 and Invention II is classified in G01P 15/18;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter, i.e. Invention I is directed towards a device with a controller controlling switching circuit at two time points and Invention II is directed towards a device with a controlling a semiconductor circuit to be measured at four time points; and invention III a method for measuring a semiconductor component providing multiple signals to the component.
 	(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention, i.e. a switch controller that reads on Invention I would not necessarily read on Invention II or III and vice versa.
Therefore the restriction stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bina et al (US 2017/0250685 A1, heretofore referred to as Bina).

Regarding claim 18, Bina teaches a method for measuring a semiconductor component (Bina; Fig 21, Element 22 and Par 0107), comprising: 
providing a first signal (Bina; Fig 24, Element VON2) having a first value at a first time point to turn on the semiconductor component (Bina; Par 0106 and 0111; Bina teaches the VON2 signal is sent to the gate node G2); 
providing a second signal (Bina; Fig 24, Element S63) having a second value at a second time point to turn on a switching circuit (Bina; Fig 21, Element 62) electrically connected to the semiconductor component (Bina; Par 0104 and Par 0107; Bina teaches the activation signal S62 is sent to the current measurement circuit); 
providing the second signal having a third value at a third time point to turn off the switching circuit (Bina; Fig 25, Element S63, Par 0107, and Par 0108; Bina teaches that the activate/deactivation signal S62 is sent to turn off the current measurement circuit 63); and 
providing the first signal having a fourth value at a fourth time point to turn off the semiconductor component (Bina; Fig 25, Element VON2, and Par 0114), 
wherein the second time point is later than the first time point (Bina; Fig 24 and Par 0112), and the fourth time point is later than the third time point (Bina; Fig 25 and Par 0114).

Regarding claim 19, Bina teaches the method according to claim 17, further comprising: measuring a first voltage at two ends of the semiconductor component between the second time point and the third time point (Bina; Fig 24 and Par 0111; Bina teaches using a voltage regulator to measure and control the voltage to the gate node G2); and measuring a first current flowing through the semiconductor component between the second time point and the third time point (Bina; Fig 24 and Par 0107; Bina teaches measuring the current of the gate node G2).

Regarding claim 20, Bina teaches the method according to claim 18, wherein the semiconductor s component is a gallium nitride (GaN) high electron mobility transistor (HEMT) (Bina; Par 0120; Bina teaches a HEMT transistor may be used) and has a gate (Bina; Fig 21, Element G2), and the method further comprises providing a first control signal (Bina; Fig. 22, Element S62) to the gate of the semiconductor component to turn on the semiconductor component (Bina; Par 0104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Mavretic teaches a method of measuring.
-Reusch et al teaches a signal method to measure a current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867